 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
SCHEDULE NO. 1
This Schedule No. 1 for SMS Hosted Managed Service (this “Schedule”), is dated
April 25, 2007 (the “Effective Date”) and is entered into by and between Rural
Cellular Corporation (“Customer”) and Ericsson Inc. (“Ericsson”). This Schedule
replaces in its entirely Schedule 1 for SMS Hosted Managed Services, which
formed a part of the Hosted Managed Services Statement of Work, both documents
being dated August 12, 2005 and previously entered into by and between Customer
and Ericsson (the “Prior Schedule 1 ” and the “Prior SOW” respectively). The
Prior SOW is replaced by the Hosted Managed Services Agreement, effective as of
April 25, 2007 between Customer and Ericsson (“HMS Agreement”) This Schedule is
part of and subject to the terms and conditions set forth in the HMS Agreement.
In the event of a conflict between the terms of the HMS Agreement and those of
this Schedule, the terms of this Schedule will prevail.
1. Scope and Definitions.
1.1 This Schedule includes the following documents:

    Exhibit A1 — SMS Hosted Managed Service Description       Exhibit A2 —
Responsibility Matrix       Exhibit A3 — Key Performance Indices and Quality of
Service       Exhibit A4 — Acceptance Documents

All amendments to this Schedule must be recorded in writing, signed by both
parties and implemented in accordance with the Change Control Procedure set
forth in Schedule B of the HMS Agreement.
1.2 All capitalized terms set forth herein and not otherwise defined shall have
the definitions provided in the HMS Agreement. 1.3 For the purposes of this
Schedule:

  a)   “Subscriber” means a subscriber of Customer who is provisioned as an SMS
subscriber within the subscriber database associated with the SMSC hosted by
Ericsson.     b)   “Successful SMS Message” means either an MO (Message Out) or
MT (Message terminating) that is successfully processed by the Ericsson SMSC and
for which a delivery confirmation message is generated.     c)   “OTA Message”
means IRDB, NAM programming, GSM OTA messaging and PRL messages sent to the
Subscriber’s handset via the SS-7 network.     d)   “Successful OTA Message” is
defined as an OTA Message for which a positive acknowledgement (ANSI 41C cause
code 00) is received from the Subscriber’s handset.     e)   “Customer Legacy
MMS Subscriber” is defined as any Subscriber that does not have a MMS-capable
handset or access to any MMS features, which includes but may not be limited to,
Subscribers with TDMA handsets; CDMA non-MMS capable handsets; CDMA MMS capable
handsets without the Pictures2Go feature; GSM non-MMS capable handsets; GSM MMS
capable handsets without Pictures2Go; and Analog handsets.

Schedule 1 to HMS Agreement — SMS Services
Page 1 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
2. Term of Hosted Managed Services.
2.1 Prior to the Effective Date of this Schedule, Ericsson provided Customer
with the SMS Hosted Managed Services pursuant to the terms and conditions in the
Prior SOW and Schedule. This Schedule shall be effective as the Effective Date
and shall continue, unless otherwise terminated, until 12:01 AM EST on
August 11, 2009 (the “Term”). Either party may indicate to the other its
intention to renew this Schedule by a further term of one (1) year by providing
a written notice at least 120 days before the expiry of the Term. The other
party may then agree to so extend the Term by providing the first party with a
notice to such effect at least 90 days before the expiry of the Term, failing
which, this Schedule will terminate at the expiry of the Term.
2.2 Customer shall have the right to terminate this Schedule by notifying
Ericsson in writing at least three (3) months in advance of such termination,
provided that Ericsson will have received from Customer, prior to such early
termination, at least $ *** USD in Monthly Fees under this Schedule.
Ericsson and Customer will work toward a smooth transition from the system used
by Ericsson provide the SMS Hosted Managed Service to Customer (the “System”)
with minimum disruption of service to existing subscribers. Ericsson will assist
Customer at its then-current hourly rates, in transitioning Subscribers to the
new system. All obligations of the parties, including Customer’s obligation to
pay the fees set out in Section 4 hereof, will continue to apply until the
effective date of termination, which shall occur upon the complete transition of
Customer’s Subscribers to the new system.
3. Description of Hosted Managed Services
3.1 Ericsson will provide the services and features described in Exhibit A1 (the
“SMS Hosted Managed Service”).
4. Fees.
4.1 Customer agrees to pay to Ericsson the following:

  a)   The parties acknowledge that Customer has paid to Ericsson an initial
one-time SMS Fee of $ *** (the “Initial SMS Fee”), and an initial one-time
overhead message set-up fee for TDMA and CDMA handsets of $ *** (the “Initial OM
Fee”) which fees include (i) the cost of configuration and dimensioning changes
to Ericsson’s SMSC Node to support Customer’s Hosted Managed SMS Service,
(ii) the cost of providing interconnection for inter-carrier SMSs and (iii) any
costs incurred by Ericsson to support Customer Legacy MMS Subscribers on the
Ericsson MMS platform via the Ericsson SMSC node.     b)   The parties agree on
the Acceptance Test Plan set forth in Exhibit A4. On October 26, 2006 the
parties acknowledged in writing that the SMS Hosted Managed Service had been
accepted by Customer (“Acceptance”).     c)   Following the second full calendar
month after Acceptance, Customer will pay Ericsson a monthly SMS Message Fee
according to the fee structure set forth below (the “Monthly Fee”).

Schedule 1 to HMS Agreement — SMS Services
Page 2 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

      Successful SMS   Price per Successful Messages Per Month   SMS Message
0 - ***
  $ ***
*** - ***
  $ ***
Over ***
  $ ***

  d)   A monthly OTA Message Fee of $ *** per Successful OTA Message.     e)   A
surcharge of $ *** will be added to each message handed off to an inter carrier
provider for international delivery.     f)   Customer is responsible for
providing transmission and transport connectivity to the Ericsson NMC.

4.2 Customer will, within 10 days after the Effective Date, and on or before
January 15th of each year thereafter during the Term, issue a Purchase Order
with a blank amount “Blanket Purchase Order” and Ericsson will issue monthly
invoices against such Blanket Purchase Orders for the fees due hereunder.
4.3 Ericsson will audit the System by the fifth (5th) day of each calendar month
and will, no later than the 25th day of such month, generate an invoice for the
period starting on the first day of the previous month and ending on the last
day of the previous month. Notwithstanding the foregoing, no audit referenced in
this section shall interfere with or in any way downgrade the operation of the
System. Customer is entitled to review and dispute the audit results, within the
30 days following the date of the invoice.
4.4 The credit due to Customer pursuant to section 11 of the HMS Agreement shall
be equal to *** of the total monthly fee for every day, or substantial portion
thereof, during the month in which the service level set forth in Exhibit A-3,
Section 1 is not met or the SMS Hosted Managed Services do not operate in
accordance with the specifications set forth in this Schedule which are material
to Customer revenues. If Ericsson fails to meet the service level set forth in
Exhibit A-3 for two (2) or more days in a calendar month and such failure
continues for two (2) consecutive calendar months, then Customer shall have the
right to terminate this Schedule and Ericsson shall provide Customer with
reasonable co-operation with respect to transition to an alternative SMS
service.
5. Ericsson Services and Commitments.
5.1 Ericsson will provide the following additional requirements to Customer at
no additional charge to Customer:

  a)   Within thirty (30) days of receipt by Ericsson of the Forecast, Ericsson
will provide Customer with forecasted requirements for signalling and transport
links.     b)   Ericsson shall provide necessary operational support,
integration, testing, and troubleshooting as defined in accordance with
Exhibit A1 and Exhibit A2.     c)   Ericsson’s SMS Hosted Managed Services will
comply with all applicable government regulations.

Schedule 1 to HMS Agreement — SMS Services
Page 3 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

  d)   Ericsson will provide access to Customer to associated Ericsson sponsored
user groups, development conferences, and ad hoc meetings.     e)   SMS
functionality and features made generally available to Ericsson’s customer base
(i.e., not custom developed) shall either be included as part of the SMS Hosted
Managed Services, or if developed and generally offered to Ericsson’s customer
base in the future, shall be made available to Customer under competitive terms
and conditions.     f)   Subject to the provisions set out in the first two
sentences of Section 14 (d) of the HMS Agreement, Ericsson’s delivery of the SMS
Hosted Managed Services shall not require additional equipment purchases by
Customer within the System.

6. Additional Exclusions
6.1 In addition to the exclusions provided in the HMS Agreement, the following
exclusions will apply:

  a)   Customer will be responsible for establishing the agreements necessary to
provide content and support for that content in the SMS Hosted Managed Services.
Ericsson will integrate the third party links on to the System in accordance
with the provisions of this Schedule.     b)   The SMS Hosted Managed Services
may contain third party content and applications or links to third party Web
sites, content or applications (“Linked Material”). The Linked Material is not
under the control of Ericsson and Ericsson is not responsible for the contents
of any Linked Material, including without limitation, any link contained in
Linked Material, or any changes or updates to a Linked Material. Ericsson is not
responsible for any form of transmission received from any Linked Material nor
is Ericsson responsible if the Linked Material is not working appropriately.
Ericsson will provide the links to Customer and to Subscribers at Customer’s
request and subject to the payment by Customer of the appropriate fee, which fee
shall be based on Ericsson current rates for time and materials. The inclusion
of any Linked Material does not imply endorsement by Ericsson of the site or any
association with its operators. Customer and the Subscribers are responsible for
viewing and abiding by the privacy statements and terms of use posted on the
Linked Material.

         
SIGNED for and on behalf
of Rural Cellular Corporation
      SIGNED for and on behalf
of Ericsson Inc.
 
       
/s/ Ann Newhall
      /s/ Brian Mihelich
 
       
Name: Ann Newhall
      Name: Brian Mihelich
Title: Chief Operating Officer
      Title: VP Sales
Date: April 25, 2007
      Date: April 27, 2007

Schedule 1 to HMS Agreement — SMS Services
Page 4 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
     Exhibit A1 — SMS Hosted Managed Service Description
     SMS Hosted Managed Service
1 Service Description
The Hosted Managed SMS Service will provide SMS service to subscribers with GSM,
TDMA and CDMA handsets:

o   Mobile to Mobile SMS between Customer’s (GSM, TDMA and CDMA networks)   o  
Mobile to email   o   Email to Mobile via an email gateway   o   Web to Mobile
via an email gateway   o   Interconnection to other operators for SMS   o  
Interconnection with content and service providers via SMPP   o   Integration
with hosted MMS System for delivery of MMS and legacy notifications to
Customer’s Subscribers   o   Interconnection for MT Pages via TAP   o  
Integration to the EPP provisioning tool   o   Host Utext.com application

Service Description of standard SMS service

    Short Message Service provides the end user the ability to send or receive
text messages of up to 160 characters. The standard offering includes:

  1.   Long SMS with up to 4 concatenated messages. Long SMS must be supported
by the mobile phone of the user to function     2.   An email gateway to process
emails     3.   Interoperability between operators via a third party     4.  
International delivery via a third party     5.   Standard CDR recordings that
keep track of message delivery     6.   Encryption of messages across the
network

Schedule 1 to HMS Agreement — SMS Services
Page 5 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Customer Specific Solution:

    At no additional cost to Customer, Ericsson will expand the scope of the
standard SMS services to meet the requirements stated below:       Initial
connectivity for up to 10 content providers to be identified by Customer.
Customer may add additional content providers pursuant to the Change Request
Procedures set forth in Exhibit B to the HMS SOW. .       Connectivity to paging
companies to support Mobile Terminating pages using TAP.       Connectivity to
Ericsson MMC to process MMS alerts       Ericsson will provide overhead
messaging functionality for TDMA and CDMA subscribers.       Integrate the SMSC
provisioning parameters within the EPP tool if required       Provide CDRs in
ASN.1 and ASCII format to Customer’s billing system daily via FTP       EMS (IS
637 — B) functionality support except for legacy NOKIA handsets that use the NSM
(Nokia Smart Messaging) protocol.       Ericsson will utilize the intelligent
routing feature to ensure that the proper teleservice code is identified for
message delivery       Ericsson will implement mobile level block if requested
by Customer to prevent SPAM. Ericsson also limits messages per second that are
allowed from the content providers as a precaution against SPAM. The parties
agree to take all reasonable steps to prevent SPAM, including but not limited to
modifications to hardware or software components on their respective networks.  
    Utext.com:       At no additional cost to Customer, Ericsson will develop an
application for sending and verifying sent SMS messages from a web page. The
functionality provided by that application is as follows:

  •   Web page application to send and verify short messages (i.e. SMS message)
to Subscribers.     •   The web page application is accessible by any user on
the Internet.     •   The application allows the option for a login if the
Subscriber has decided to accept messages from only registered users.     •  
The application will have the capability to check the status of all messages
submitted within the last 7 days.     •   The application will have the ability
to create an alias for a phone number. This is available for Customer
Subscribers only.

Schedule 1 to HMS Agreement — SMS Services
Page 6 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

  •   The application will support group messaging, which functions much in the
way of an Outlook Distribution List. The Subscribers will have the ability to
create/modify/remove the group lists they create.     •   The “About UText”,
“UText Shorts”, “Demo”, and “Introduction” are all hosted by Customer and will
remain as such.     •   The top and bottom frame of the UText platform are
hosted by Customer and will remain as such.

    Ericsson will maintain this application at Ericsson facility and provide a
web link from Ericsson to the webpage of Customer site.       Customer will
provide the web page source and the links to the pages listed on the top frame
and the bottom frame of the existing Utext web site

      Migration Plan:

    At no additional cost to Customer, Ericsson will plan and complete the
following actions with Customer to ensure a migration that minimizes the risk of
service description:

  1.   Define CDMA subscribers in the SMSC     2.   SMSC routing tables will be
configured to point to TDMA as default technology and GSM as an alternative for
intelligent retry for specific number ranges     3.   SMSC address will be
updated in connecting systems via SMPP     4.   Customer’s OTA service will be
utilized to modify handset addresses for GSM subscribers     5.   Customer will
modify TDMA and CDMA MSCs to point to the new SMSC

Schedule 1 to HMS Agreement — SMS Services
Page 7 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
1.1 Customer specific Reporting Services

                  Item Number   Description 1. Reports   The following SMS
reports will be available to Customer at no additional cost
 
               
 
        1 )   Number of SMSs processed at the close of business on the 15th day
of every month; and
 
               
 
        2 )   Message Types that include: Text Messages, Mobile originate to
email, Interop (mobile originated to outside network), message from mobile, Ring
tone transport (Packets sent)  
 
        3 )   Message Source that includes: Messages from web application,
messages arrived from email, messages (packets) from content providers, messages
from mobiles
 
               
 
        4 )   As part of the OTA services the following message types will be
made available: NAM download, alpha tag, PRL and GSM OTA messaging and IRDB. The
following message sources will be reported: NAM downloads, IRDB, Alpha tag, PRL
and GSM OTA messaging
 
               
 
        5 )   Status report will include total successes and failures
 
                    Additional reports can be made available based on Customer
requirements

Table A1.3
New reports or additional information requested by Customer to be an amendment
of an existing report will be handled by the change management process, as
defined in Exhibit B of the MHS SOW.
1.2 Operations Services
During the Term of this Schedule, Ericsson will manage and operate the System
and provide the SMS Hosted Managed Services in compliance with mutually agreed
upon work level agreements as set forth in Exhibit A2 and Exhibit A3.
1.2.1 System Updates
System updates (i.e., same or higher functionality as previous platform) for all
SMS nodes will be implemented at no additional charge to Customer, when, in
Ericsson’s determination, such updates are necessary to meet the performance
commitments of this Schedule. Ericsson shall provide reasonable advance written
notice to Customer any such System updates. In no event shall such notice be
less than thirty (30) days.
Schedule 1 to HMS Agreement — SMS Services
Page 8 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Additional SMS hardware and software will be deployed at no additional charge to
Customer, to maintain current and future system performance goals according to
Subscriber growth forecasts provided by Customer in accordance with this
Schedule.
1.2.2 Performance Management
Ericsson will record and analyze statistical data from the System to verify that
the System is operating in accordance with the Service Level set forth in this
Schedule.
1.2.3 Fault Management and Recovery
Ericsson shall identify and remedy all material failures of the System in
accordance with the specifications set forth in this Schedule. Fault Management
and Recovery escalation, notification and response times are described in
Exhibit A3 — Key Performance Indices and Quality of Service Levels. The
activities to be performed by Ericsson include:

•   Log faults and alarm handling activity.   •   Handle alarms according to
instructions in SMS library.   •   Investigate reported faults by using SMS
library and normal diagnostic functions, with assistance from Ericsson’s Support
Center.   •   Correct all faults, with assistance from Ericsson’s Support
Center, if necessary.   •   Issue customer support requests (“CSRs”) to
Ericsson’s Support Center.   •   Communicate Fault Management and Recovery
progress to Customer.   •   Coordinate troubleshooting activity with Customer’s
Network Operations Center (NOC).

1.2.4 Data Handling
At no additional charge to Customer, Ericsson will provide data management for
the SMS System (exclusive of Subscriber provisioning). The activities to be
performed by Ericsson are:

•   Regularly execute scheduled security and database recovery backups.   •  
Implement software updates and enhancement packages into the System.   •   Back
up the SMS System data nightly. Ericsson will maintain the backup operational
data for sixty (60) calendar days. After sixty (60) calendar days the backup
data will be destroyed.

  •   Unretrieved end user data will expire after three (3) days.     •   Data
included in the backup consists of:

  o   Call Data Records o Subscriber Database (provisioning information only)  
  o   System configuration data

1.2.5 Maintenance
At no additional charge to Customer, Ericsson will provide the following routine
maintenance for the System in accordance with Ericsson’s recommended schedules:

•   All preventive maintenance specified by any third party hardware/software
component of the System.   •   Validity testing of security and database
backups.

Schedule 1 to HMS Agreement — SMS Services
Page 9 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

•   Monthly preventive inspections and maintenance of the System, including
general adjustments and cleaning.   •   General System fault software correction
maintenance.   •   Replacement of faulty hardware units.

2 Trouble Response Performance
2.1 Severity Levels
A Severity Level will be assigned to each problem, based on the severity
definitions shown below. Ericsson will complete a detailed analysis and
assessment of the reported problem and assign the Severity Level to remain
consistent with the definitions shown below. The term “traffic” used below shall
mean SMS Messages.

      Severity   Description
EMERGENCY
  Customer is effectively unable to provide the SMS Service to its Subscribers.
 
  Examples:
 
  A complete outage of critical service
 
  A reoccurring temporary outage of a critical service
 
  Inability to provision a critical service
 
  Loss of substantial billing data
 
  Substantial inability to service Subscriber help requests
 
   
HIGH
  The ability of Customer to provide the SMS Service is significantly limited or
degraded and/or the SMS system is interrupted and restored but a high risk of
reoccurrence of the fault exists)
 
  Examples:
 
  A significant degradation of a critical service occurs
 
  Results of critical services are materially different from those described in
the product definition
 
   
MEDIUM
  Problems or disturbances affecting a specific area of functionality, but not
the whole system.
 
  Examples:
 
  Degraded performance or incorrect behavior of a specific area of
functionality, but not the whole system.
 
  Recent modifications cause services to operate in a way that is materially
different from those described in the product definition for non-essential
features
 
   
LOW
  General consultation and minor problems that have a minor effect on the
functionality of the product. Problem encountered; irritant; minimal impact to
business operation process.
 
  Examples:
 
  Faults that do not disturb traffic or cause any loss of service such as
incorrect System printouts, documentation faults, and minor design
imperfections. Operational questions.
 
  A small system delay occurred, but no loss of data is experienced
 
  A minor application error
 
  occurred Documentation errors.

Table A1.4
Schedule 1 to HMS Agreement — SMS Services
Page 10 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Ericsson shall utilize commercially reasonable effort to deliver above-mentioned
trouble response performance services to SMS on Table A1.5, using the following
normal times and accuracy targets.

                          Remedy   Restoration   Response Severity   Accuracy  
Time   Time   Time
Emergency
  90 %   6 Hours   10 Days**   30 min
High
  70 %   12 Hours   15 Days**   30 min
 
  90 %   24 Hours        
Medium
  90 %   36 Hours   30 Days**   45 min
Low
  90 %       7 Days**   60 Days**          8 Hours*

 

*   Working hours   **   Working Days

Table A1.5

    “Accuracy” is the percentage of problems that Ericsson will handle within
the times stated.       “Remedy” means the restoration of normal service through
a workaround or other temporary fix. The fault has been solved but a final
solution is not yet in place.       “Remedy Time” is the time from when a fault
is acknowledged until a Remedy has been found.       “Restoration Time” is the
time from when a fault is reported to the Ericsson until final resolution of the
fault.       “Response Time” is the time from when a fault is reported to
Ericsson until acknowledgement of the event. Measuring of response time will be
done in hours and minutes.       “Working Days” are Monday to Friday, US
holidays excluded.       “Working Hours” are 8:00 am to 5:00 pm Central Standard
Time on a Working Day.

Ericsson will provide System support, monitoring and maintenance of the SMS
Hosted Managed Services 24 hours per day, 7 days per week. The parties will
provide each other with immediate notice of any service-affecting issues or a
suspected problem through agreed-upon notification procedures. Ericsson shall
respond to any such issue immediately upon receipt of a disturbance alarm from
the SMS platform. The parties will establish and follow escalation procedures
for any unresolved problems following procedures defined in the Working Level
Agreement to be entered into between the parties subsequent to the signature of
this Schedule.
Schedule 1 to HMS Agreement — SMS Services
Page 11 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Ericsson shall perform scheduled maintenance during a six-hour maintenance
window between 12:00 a.m. and 5:00 a.m. Central Standard Time. Maintenance
window hours may be extended via mutual agreement between the parties.
Except in the case of urgent maintenance issues, Ericsson shall provide Customer
with at least five (5) business days notice prior to performing scheduled
maintenance. If due to urgent conditions, it is not feasible to provide advance
notice of the need to perform maintenance, Ericsson shall provide Customer with
as much notice as is feasible. Maintenance with less than five (5) business days
notice prior to performing maintenance will not be considered scheduled
maintenance.
Ericsson shall adhere to the requirements of this Exhibit A-1, including but not
limited to, the Quality of Service Levels and KPIs included in Exhibit A3.
2.2 Emergency Requests
Emergency service is open 24 hours a day, 7 days a week and 365 days-per-year.
Emergency requests are always reported via telephone. The Service is focused on
providing a quick restoration of the SMS in the event of an emergency.
In an Emergency, a Ericsson Network Management Center representative with
appropriate skills and System knowledge will respond to the SMS alarm in the
response time set forth in Ericsson lead-times specified on Table A1.5 of this
document.
The Emergency Service is considered completed when a Remedy has been found.
Within 24 hours, Ericsson will provide Customer with a written report,
containing a detailed description of the disturbance, corrective action, and
recommendations of future actions. These are then followed-up at regular
meetings between Customer and Ericsson.
Schedule 1 to HMS Agreement — SMS Services
Page 12 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
     Exhibit A2 — Responsibility Matrix
     SMS Hosted Managed Service
1 Summary Of Service Scope
The SMS Hosted Managed Services processes are divided into three domains, as set
forth below:

                              Domains     Network Operation             &
Maintenance   Planning and Design   Implementation
Processes
  •   Operations Management and Control   •   Service Performance and Capacity
Management   •   Service Capability Delivery
 
                       
 
  •   Service and Network Assurance   •   Customizations        

Customizations
Review requests for changes and customizations from Customer and implement based
upon process described in the HMS SOW.
Operations Management and Control
Ensure that the operational system and operational capabilities (i) are set-up
and executed to fulfill the KPI’s and Service Level as defined in Exhibit A3,
and (ii) maintain the over-all control of the network facing operations.
Service and Network Assurance
Optimize services and network resources and maintain KPIs as defined in
Exhibit A3 for the installed SMS Service capability.
Service Performance and Capacity Management
Optimize performance of the System, (considering cost, quality, utilization,
capability expansion and retiring) according to performance targets set in
Exhibit A3.
Schedule 1 to HMS Agreement — SMS Services
Page 13 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Service Capability Delivery
Build and rollout service and network capabilities according to mutually agreed
schedules.
1.1 Definitions
The following RASCI characters used in the tables below are defined as:
R = Responsibility for performing the deliverables
A = Approval to be given by Customer / Ericsson
S = Support to be given by Customer / Ericsson
C = Customer / Ericsson must consult Customer / Ericsson
I = Customer / Ericsson must provide information to Customer / Ericsson
2 Operations Management And Control

                      Responsibilities         SYSTEM HOSTING   Customer  
Ericsson   Remarks   References
Activities
               
 
               
Facilities and Transmission
  R   R        
 
               
Intra SMS node transmission
      R        
 
               
Deliverables
               
 
               
SMS to Core Network Connectivity
  R   S/I   Transmission    

Table A2.1

                      Responsibilities         MANAGEMENT AND REPORTING  
Customer   Ericsson   Remarks   References
Activities
               
 
               
Operations management
  S/I   R        
 
               
Operations performance reporting
  S/I   R        
 
               
Deliverables
               
 
               
SMS Service Performance Report
  I   R   Customer may
audit results    
 
               
SMS Network Status Report
  I   R   Customer may
audit results    

Table A2.2
Schedule 1 to HMS Agreement — SMS Services
Page 14 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

                      Responsibilities         CONTINUOUS IMPROVEMENT   Customer
  Ericsson   Remarks   References
Activities
                 
Continuous control and evaluation of processes and procedures
  R   R   Customer responsible for dedicated resource/interface to process    
 
               
Operations quality performance and control
  S/I   R        
 
               
Deliverables
               
 
               
Provide Core Network Deployment plan
  R   S   Material to SMS    
 
               
Update of relevant documents
  I   R        

                      Responsibilities         OVERALL SMS NETWORK PLANNING AND
CONTROL   Customer   Ericsson   Remarks   References
Activities
                 
High level planning
  I   R          
Configuration control
  I   R          
Deliverables
                 
Reliable records of SMS network configuration
      R        

Table A2.3
Schedule 1 to HMS Agreement — SMS Services
Page 15 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

                  OPERATIONS CAPABILITY   Responsibilities         MANAGEMENT  
Customer   Ericsson   Remarks   References
Activities
               
 
               
Interface management
  S   R        
 
               
Support systems and communication management
      R        
 
               
People support and scheduling
      R        
 
               
Workplace facilities support
      R   For NMC    
 
               
Security management
  I/R   R   Customer responsible for Provisioning and Billing    
 
               
Secure storage of all data backup tapes
  R   R   Customer responsible for Provisioning and Billing    
 
               
Deliverables
               
 
               
Working Level Agreement with Customer
  R   R        
 
               
Security policy for SMS managed services
  I   R        
 
               
Data backup log
  R   R   Customer responsible for Provisioning and Billing    
 
               
Disaster recovery plan for SMS system
  R   R        

Table A2.4
Schedule 1 to HMS Agreement — SMS Services
Page 16 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

3   Service And Network Assurance   3.1   Service Quality Management

                      Responsibilities         SURVEILLANCE   Customer  
Ericsson   Remarks   References
Activities
               
 
               
Network Monitoring
  I   R        
 
               
Complaint Handling (support to Customer Care)
  I/R   S        
 
               
Event Logging and Administration
  I   R        
 
               
Deliverables
               
 
               
SMS System Status Report
  I   R        
 
               
 
               
Trouble Reports
  I   R        
 
               
Event Logs
  I   R        

Table A2.5

                  MAINTENANCE AND   Responsibilities         REPAIR   Customer  
Ericsson   Remarks   References
Activities
               
 
               
On-site maintenance
      R        
 
               
Inventory, management of spare parts and fault part handling
      R        
 
               
Deliverables
               
 
               
Maintenance plan
  I   R        
 
               
Preventive maintenance
      R   Not applicable when performed as scheduled maintenance    

Table A2.6
Schedule 1 to HMS Agreement — SMS Services
Page 17 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

                      Responsibilities         SERVICE QUALITY MANAGEMENT  
Customer   Ericsson   Remarks   References
Activities
               
 
               
Quality performance assessment — short term
  I   R        
 
               
Quality performance optimization
      R        
 
               
Deliverables
               
 
               
SMS System Status Report to Customer
  I   R        
 
               
Action Plan when required
  I   R        

Table A2.7

                      Responsibilities         PROBLEM MANAGEMENT   Customer  
Ericsson   Remarks   References
Activities
               
 
               
Problem Analysis and Fault Localization
      R        
 
               
Service problem management
      R        
 
               
SMS Network problem management
      R        
 
               
Deliverables
               
 
               
Problem categorized
  R   R   Based on party opening TT    
 
               
Problem recorded in Trouble Ticket
  I/R   R/I   Based on party opening TT    
 
               
Customer management notified of service-affecting problems
  I   R        
 
               
Customer’s management informed of serious problems
  I   R        
 
               
Define and implement problem resolution
  I   R        
 
               
Detailed report on problem resolution
  I   R        

Table A2.8
Schedule 1 to HMS Agreement — SMS Services
Page 18 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

                  RESOURCE DATA COLLECTION AND   Responsibilities         CONTOL
  Customer   Ericsson   Remarks   References
Activities
               
 
               
Performance data management
      R        
 
               
Transfer of billing data (CDRs) to Customer billing platforms
  R   S/I        
 
               
Assurance of billing data dispatch (CDR)
  R            
 
               
Deliverables
               
 
               
Performance data stored
  I   R        
 
               
Billing data (CDRs) delivery
  R   S        

Table A2.9

                      Responsibilities         SYSTEM UPGRADE MANAGEMENT  
Customer   Ericsson   Remarks   References
Activities
               
 
               
Product release information — Ericsson SMS System
  I   R        
 
               
System upgrade — Ericsson SMS System
  I   R        
 
               
Deliverables
               
 
               
Product documentation — Ericsson
  I   R        
 
               
System upgrade implementation plan — Ericsson SMS System
  I   R        

Table A2.10
Schedule 1 to HMS Agreement — SMS Services
Page 19 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

4   Service Performance and Capacity Management

                      Responsibilities         SERVICE PERFORMANCE   Customer  
Ericsson   Remarks   References
Activities
               
 
               
Performance assessment — long term
  I   R        
 
               
Performance optimization
      R        
 
               
Performance assessment — reporting
      R        
 
               
Deliverables
               
 
               
Suggestions for capacity expansions
  I   R        
 
               
Suggestion plan for optimization
  I   R        
 
               
Performance report for Customer
  I   R        

Table A2.11

                      Responsibilities         SERVICE CAPACITY PLANNING  
Customer   Ericsson   Remarks   References
Activities
               
 
               
Subscriber Forecasting
  R   I        
 
               
Service Capacity Planning
  S   R        
 
               
Deliverables
               
 
               
Subscriber Forecast Projection Report
  R   I        
 
               
Expansion Plans (matching traffic forecasts)
  I   R        
 
               
Nominal Plan Update Suggestion
  I   R        

Table A2.12
Schedule 1 to HMS Agreement — SMS Services
Page 20 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

5   Customizations

                      Responsibilities         Customization Responsibilities  
Customer   Ericsson   Remarks   References
Activities
               
 
               
Customization Requirements
  R   S        
 
               
Submit Change Request Form
  R   I/A        
 
               
Purchase Order Commitment
  R   I        
 
               
Installation
  S   R        
 
               
System integration
  S   R        
 
               
Feature Hand-over and Acceptance
  A   R        
 
               
Deliverables
               
 
               
Quick Study
  I   R        
 
               
Installation and Integration Plans
  A   R        
 
               
Test Plan
  A   R        
 
               
Documentation, (e.g. test reports, outstanding items list, etc.)
  I/A   R        

Table A2.13
Schedule 1 to HMS Agreement — SMS Services
Page 21 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

6   Service Capability Delivery

                  FEATURE INSTALLATION AND             INTEGRATION  
Responsibilities         Ericsson SUPPLIED EQUIPMENT   Customer   Ericsson  
Remarks   References
Activities
               
 
               
Sales and Order Handling
      R        
 
               
Project Management
  S   R        
 
               
Integration Analysis
  I   R        
 
               
Site Engineering & Interconnectivity
  S   R        
 
               
Product Configuration
  S   R        
 
               
Installation
      R        
 
               
System Integration
      R        
 
               
Deliverables
               
 
               
Installation and Integration Plans
      R        
 
               
Test Plan
  S   R          
Feature Test Report
  A   R        
 
               
Specification for Interconnectivity
  R   R        
 
               
Site Requirements
      R        
 
               
Documentation, (e.g., test reports, inventory list, outstanding items list etc.)
  I/A   R        

Table A2.14
Schedule 1 to HMS Agreement — SMS Services
Page 22 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Exhibit A3 — Key Performance Indicator and Quality of Service
SMS Hosted Managed Service
Key Performance Indicator
The “Key Performance Indicator” for the service is the Service Availability
Level set out below. These Service Level commitments are contingent upon the
fulfillment by Customer of its responsibilities under this Schedule.

      Service Availability Level (%)   Effective Date
99.99%
  From Customer Acceptance.

Table A3.1
The Service Availability Level, as calculated using the formulas shown below in
Table A3.2, shall be measured over the period of each calendar month, calculated
as set forth below; provided that Service Availability shall be measured on a
prorated basis for the first and last months that this Schedule is in effect:

         
Planned Service Availability
  =   Available Time in Month – minus Scheduled Downtime
 
       
Actual Service Availability
  =   Planned Service Availability – minus Unscheduled Downtime
 
       
Service Availability Level (%)
  =   Actual Service Availability divided by Planned Service Availability in
that month

Table A3.2
For any System Outage, the “Unscheduled Downtime” period begins when a System
Outage pertaining to the System as described below is reported to Ericsson’s
Technical Support. The “Unscheduled Downtime” period ends when the System is
remedied.
“System Outage” means any event that precludes more than 10% of SMS attempts
from processing during the event.
Schedule 1 to HMS Agreement — SMS Services
Page 23 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(b) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Exhibit A4 — Acceptance Documents
SMS Hosted Managed Service
Schedule 1 to HMS Agreement — SMS Services
Page 24 of 24
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 